Smith, J., (dissenting). At the common law the presence of the defendant was required at every substantial step during the progress of the trial, and the right to be present is still as universally recognized, as the necessity for the defendant’s personal presence formerly was. But in the development of our criminal procedure this rule has been much relaxed until now in this State, and in many others, the defendant’s presence may be waived throughout the entire trial of a charge not a felony. But we have not heretofore gone that far in the trial of felonies, although such must be the effect of the opinion of the majority of the court in this case. If the defendant’s presence may be waived during the receipt of the verdict, why may it not be waived during the progress of any other part of the trial, and if during a portion of the trial, why not during all of it? Trials by proxies may result, and who can tell the possibilities of that situation? It was once unquestionably the law of this State that a defendant’s presence was required during the progress of his trial upon a felony charge, and that a verdict could not be received in his absence. That very point had been so decided. In the case of Sneed v. State, 5 Ark. 431, the defendant was on bail when the verdict was received. At the next term of the court the attorney for the State ordered the defendant into custody and moved that the court proceed to render judgment on the verdict returned at the previous term of the court. It was there said: “The offense with, which the prisoner stood charged was larceny; and this is felony by the common law. In such cases, by onr revised statutes, page 307, section 154, no indictment for a felony shall be tried, unless the defendant be personally present during the trial. This was only declaratory, and an affirmance of the common law, which would not allow any proceeding affecting life or liberty, to be had in the absence of the prisoner, and when any step was to .be taken in the cause, the prisoner was to be present personally, lest in so important a matter he should be prejudiced. This care of the law for his safety was extended through the whole trial, from his arraignment to his final conviction or acquittal. No verdict, therefore, could be properly rendered in court in the prisoner’s absence, because he was not there to make objection to, or avail himself of them. The authorities are express upon this point. 1 Chit. Cr.. Law, ... ; 1 Tenn. Rep. 434; 1 Breese Rep. 109; 1 Wend. 91, and where- the defendant is out on bail, the principle is the same; the law not regarding the cause of his absence, as whether he is away voluntarily or against his will. State v. Hurlburt, 1 Root, Conn. Rep., 90. “The verdict being taken in his absence, was void, consequently the court erred in entering judgment of conviction upon the finding, but should have ordered a new trial to be had. Judgment reversed and new trial ordered.” The Constitution of 1836 was in force at the time of that trial and it contained practically the same provision as our present Constitution in regard to the right of a defendant to be present at his trial. “That in all criminal prosecutions the accused hath a right to be heard by himself and counsel.” Section 11, article 2, Constitution, 1836. And the statute then in force and referred to in the opinion is the statute we now have except that it has been amended to permit a trial to continue, after it has commenced, where the defendant escapes, or, if on bail, absents himself; in either of which cases the trial may be stopped, or may progress to a verdict at the discretion of the prosecuting attorney. Kirby’s Digest, § 2339. Neither of these two exceptions, excusing the necessity for the defendant’s presence, need be considered here for they do not apply to the facts of this case. The constitutionality of this section was attacked upon the ground that under no circumstances could a trial for felony prog'ress in the absence of the defendant. And several courts of the highest authority have so declared the law to be. But this court upheld the act .in an opinion by Justice Sandels in the case of Gore v. State, 52 Ark. 285, and among other things it was there said: “It has been uniformly held by this court that a defendant charged with felony has a right to be present at every stage of his trial. Sections 8 and 10 of article 2 of the Constitution have been construed to guarantee him that right. And it has been often held that a defendant can not waive his constitutional rights by agreement. It is now to be determined whether the constitutional guaranty that the defendant shall be confronted with the witnesses against him remains where he, pending a trial, absconds and refuses to be confronted. Neither direct authority nor analogy are lacking in the construction of this guaranty.” And the statute was upheld and the discussion of the constitutionality concluded with the statement that while the Constitution guarantees the defendant the right to be present, this guaranty is not intended to include the right to abscond and then complain of his own absence. But before this statute and before the decision in the G-ore case, supra, Justice Scott, speaking for this court in Cole v. State, 10 Ark. 318, said: “And the authorities are equally numerous, pointed and respectable, that in all cases of treason and felony, the verdict, whatever may be its effect, must be delivered in the presence of the defendant in open court, and can not be either privily given, or promulgated, while he is absent, and if he does not appear the jury may be discharged without rendering it (1 Ch. Cr. Law, 636; 1 Breese, 109; Overton’s Term. Hep. 435; The People v. Perkins, 1 Wend. 91), and the defendant being out on bail does not alter the case. State v. Hulbert, 1 Root, 91; Sneed v. State, 5 Ark. 432.” “Although, many of the ancient forms on trials have fallen into disuse in modern times, those touching the presence of the defendant, both at the time of the rendering of the verdict and judgment in treason and felonies, including, as they do, substantial rights — -that of the right to poll the jury, the making of any proper objection to the recording of the verdict, and of answering further why judgment and sentence should not be pronounced — and designed, as they are, to throw additional safeguards around the proper administration of criminal justice, in having the defendant and those who are to pass upon his case and pronounce the sentence of the law face to face, are not to be dispensed with. ’ ’ The same subject, that of the necessity of the defendant’s presence throughout his trial, was again discussed in the case of Sweeden v. State, 19 Ark. 205, and it was there said: “We have said that it was absolutely necessary that the appellant should have been present ‘during the trial’ in the court below. The phrase ‘during the trial’ used in the section of law we have quoted, means that it is necessary that the defendant should be present in court at each and every time, and on all occasions, at which, and when any substantial step is taken by the court, in his cause, after the indictment is presented by the grand jury to the court, up to, and until final judgment (including that also) is pronounced in his cause, by the court, and even afterwards, if any subsequent step should be taken by his counsel. But this particularity in reference to the presence of the defendant, only relates to the trial of felonies, and not to offenses less than felonies, as the act itself expressly declares. And this seems to be consistent with the law as it existed before the act in question was passed as abundantly appears by the authorities and principles collated and stated in Cole v. The State, 5 Eng. Rep. 318, and Sneed v. The State, 5 Ark. 431.” The statute referred to reads as follows: “No indictment for a felony shall be tried, unless the defendant be personally present during the trial; nor shall any person indicted for an offense less than felony he tried, unless he be present at the trial, either personally or by his counsel.” In the case of Bond v. State, 63 Ark. 504, a reversal was sought upon the ground that the defendant was absent when the verdict was returned, and while that case was disposed of upon the presumption of the defendant’s presence, yet the opinion of the court and the dissenting opinion of Chief Justice Bunn leave no doubt the case would have been reversed but for this presumption, for the opinion of the majority concludes with this statement: “It would have been an easy matter, if the defendant was prevented from being present, by confinement in jail or otherwise, at the time the verdict was returned into court, for him to have shown the fact, and embodied the evidence in his bill of exceptions. This he did not do, and we must presume that he was voluntarily absent, or that he was present when the verdict was returned. ’ ’ And the dissenting opinion concludes with the statement that “He was presumptively present; and if he was not actually present, he should affirmatively show he was absent, and not voluntarily absent.” To substantially the same effect are the cases of Osborn v. State, 24 Ark. 629; Bearden v. State, 44 Ark. 332; Benton v. State, 30 Ark. 328; Owens v. State, 38 Ark. 512; Bennett v. State, 62 Ark. 516; Warren v. State, 19 Ark. 214; Brown v. State, 24 Ark. 620, and an indefinite number of cases to the same effect are to be found in the reports of other States. But it is said that this right can be waived and was waived by defendant’s counsel and that the presumption is that his counsel were authorized so to do. An examination of many cases leads us to the conclusion that the great weight of authority is that the defendant himself can not waive his presence during a trial upon a felony charge. The case of Warren v. State, 19 Ark. 214, is reported in 68 Am. Dec. 214, and there is an extensive note with many cases cited which we think fully sustain our position. The ease of Fight v. State, 7 Ohio, 180, was an Ohio case, and is reported and annotated in 28 Am. Dec. 629, and many cases are cited to support the editor’s note that “the accused must be present during the entire trial, or at least up to and including the rendition of the verdict, and no valid judgment can be predicated upon a verdict received in his absence, and that any waiver of this right must be the act of the accused himself and not that of his counsel.” Other cases to the same effect are collected in the note to State v. Keeley, 97 N. C. 404; 2 Am. St. Rep. 299; Hill v. State, 86 Am. Dec. 736. In Bishop’s New Criminal Procedure, § 273, the rule is announced that ‘ ‘ except as already appearing, the doctrine is that in felony or treason the accused must be present at every material stage in the trial, at the swearing of the witnesses, and the giving in of the evidence, the charge to the jury, special instructions during its deliberations, the rendition of the verdict — else there can be no valid judgment against him. It is not sufficient that his counsel are present and not objecting.” And he cites many cases to support the text. Among other courts which hold that not even the defendant himself can waive his presence at a trial upon a felony charge is the Supreme Court of the United States. Hopt v. People, 110 U. S. 574; Lewis v. United States, 146 U. S. 370; Schwab v. Berggren, 143 U. S. 442. The law of this subject is fully reviewed in a recent opinion of the Supreme Court of Mississippi in the case of Sherrod v. State of Mississippi, 47 So. 554, 20 L. R. A. (N. S.), 509, and the following conclusions were announced by Whitfield, C. J. First. In the trial of all felonies, not capital, where the defendant is on bond, and has been present throughout the delivery of the testimony, up to the rendition of the verdict, but is absent at the rendition of the verdict, voluntarily, he will not be permitted to avail himself of his own wrong in being' thus voluntarily absent, but the verdict may be properly received in his absence. In other words, he may waive the right to be present when the verdict is received, which is not, as seems popularly supposed, a constitutional right, though a very sacred right secured by the common law as well as by statute. Second. Whenever the charge is a capital one, the courts have held uniformly, in favorem vitae, that the defendant can not waive his right to be present, and that whether he be in jail, subject to the power of the court to produce him, or on bond, it is fatal error to receive the verdict in his absence. Third. Even in felonies, not capital, if the defendant be in jail when the verdict is received, it is fatal error. Fourth. In cases not capital, the right of the defendant, where he is on bond, to waive his own presence when the verdict is received, is strictly his personal right, and no such waiver can be exercised for him by his own counsel. No distinction can be made under the Constitution and laws of this State between a capital and other felonies. But an examination of many cases construing the constitutions and laws of other States leads to -the conclusion that a proper interpretation of the Constitution and laws of this State would not permit even the defendant himself to waive his presence upon a trial for a felony charge. And we have found no case which permits this right to be waived, where it can be waived at all, by any one except the defendant himself. To hold that it could be would make our Constitution read that the defendant has the right “to be heard by himself or his counsel,” when in fact it reads that his right is “to be heard by himself and his counsel.” Art. 2, § 10, Constitution. The statute is, “If the indictment be for a felony the defendant must be present during the trial. If he .escapes from custody after the trial has commenced, or, if on bail, shall absent himself during the trial, the trial may be either stopped, or progress to a verdict at the discretion of the prosecuting attorney, but judgment shall not be rendered until the presence of the defendant is obtained.” It is tbns seen that the presence of the defendant upon trial for a felony is mandatory, except that the Legislature has provided that if the defendant escapes, or, while upon bail, absents himself, the trial may proceed. These exceptions are both acts wholly within the control of the defendant, and are the only exceptions made, and the court should not add another. It is not required of the defendant that he show he was prejudiced by any substantial step taken in his trial during- his absence, for the probability that he might have been prejudiced by any step taken, or any order made, is all that need be shown to reverse a judgment of conviction, where no affirmative showing- is made that no prejudice did result or could have resulted from his absence. Mabry v. State, 50 Ark. 492; Bearden v. State, 44 Ark. 331; Polk v. State, 45 Ark. 165. Yet in this case a verdict was returned which did not fix the degree of the homicide and this court has several times decided that a verdict upon an indictment for murder which does not find the degree of murder is so defective that no judgment can be entered upon it. Lancaster v. State, 71 Ark. 100; Porter v. State, 57 Ark. 267. And when this void verdict was received the defendant was being spirited away to another county. With this significant fact before them, the probabilities were not lessened, when the jury retired to prepare a valid verdict, that the verdict thereafter returned would authorize the imposition of the death sentence. For the error indicated a new trial should be granted. Justice Wood concurs.